On Rehearing.
The defendant in error moves for rehearing on what amounts substantially to the ground that the question of compulsory attendance was not in the case. That point was, however, urged on us in argument with no objection by defendant in error, and a majority of the court is of the opinion that it was in the case, raised by the facts stated in the alternative writ. If plaintiff did not want that question considered he should have left it out of his writ, and if defendants did not want it considered they should have made the record show that they conceded the point. The statements in the motion for rehearing, purporting to be made by the trial judge, as to what happened at the trial, not shown in the record here, are, of course, not properly before us and we cannot consider them. We all agree, however, that the principal controversy — i. e. the question as to reading the Bible in the public schools, — was resolved in favor of defendants in error, and that we are therefore justified in doing what we frequently do in such cases, modifying the judgment and affirming it as modified; but that, since plaintiff in error has partially prevailed, he cannot fairly be charged with all the costs here.
The rehearing is denied. The judgment of the district court is modified to direct the board to revoke their order of compulsory attendance on the reading of the Bible, and as modified is affirmed.
Each party will pay one-half of the costs in this court. *Page 306